Title: To John Adams from William D. Hills, 9 April 1824
From: Hills, William D.
To: Adams, John


				
					Dear Sir,
					Charles Town, April 9, 1824.
				
				permit me, though a Stranger, to address, the honored, Servant, of the Lord, and the Rever’d, of a gratefull people, who, at this day, are in some measure sensible, of the appreciation, due to those, who offered up their lives, on the altar, of Liberty, and Independance.As the only Surviving Son, of an excellent Parent, Viz. Captain, Stephen Hills, of Revolutionary date, who, I am told, you was once conversant with, do I now address you,—Being left an orphan, at a very and helpless period, deprivd me, of the knowledge of him, whom, I should have been proud, to have honord, even, as thyself, as a gratefull, and happy Child. Had kind providence, Smild on me, and continued my Earthly Parents, to this time, my pride, would have dwelt in them, and I been blest in a Superior, degree, to whose decrees, I submit in Love: I am Dear Sir, as an only Survivor, of a departed Ship’s Company, the only landsman, of my fathers family, who would now, be happy, to have followed, a noble parent in all his Destinies. But, as it is otherwise Ordered, I submit, to whatever may fall to my Lot, in these hopefull days, for future Life.Had my father, liv’d, I would have requested through him, your Indulgence, in my behalf, for a future prospect, as I would pleasingly Anticipate, in the favor, that might be derivd, by your truly, and Distinguish’d Son, Who, I devoutly trust, the people, will delight to Honor, more than all his Cotemporaries, and thereby delight, the Honored Servant of the Lord, as much, as Good, Simeon, of Old. Had I a talent, by which, to address myself, I would shine forth, that sincerity of expression, which a common school Education, will not permit me offer, worthy your Approbation, and goodness of heart—It was by my  I heard of your kind disposition towards my father, for which, Accept, my Sincere Love, and warmest Wishes, for the continuance of your precious, and useful life, under the unceasing smiles, of Devine Providence, and the Love of Immanuel.—with highest assurances, and hope of Clemency for this intrusion on your patience & goodness / I subscribe, / Your obedt & humble Serv’t
				
					Wm: D Hills.
				
				
			